

115 HR 2747 IH: Economic Growth and Development Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2747IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Yoho (for himself, Mr. Smith of Washington, Mr. Kinzinger, Mr. Rush, Mr. Thomas J. Rooney of Florida, Mr. Ellison, and Mr. Polis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo catalyze market-based economic growth in developing countries, create opportunities for the
			 private sector of the United States to effectively engage in foreign
			 assistance programs, improve planning and coordination among relevant
			 United States departments and agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Economic Growth and Development Act. 2.Sense of Congress on United States development assistanceIt is the sense of Congress that—
 (1)United States development assistance— (A)is most effective in countries with governments that demonstrate a commitment to the rule of law, human rights, investing in their own people, combating corruption, and creating a policy environment and legal framework that enables trade, investment, and enduring economic growth;
 (B)is most likely to produce sustainable results when it aligns with the development priorities of the recipient country, creates opportunities for growth lead by the private sector, and complements rather than replacing government investments in priority sectors through a transparent and accountable system of domestic resource mobilization;
 (C)should be guided by a unified strategy, ambitious targets, and robust monitoring and evaluation to ensure that it is efficient, effective, and results-oriented;
 (D)should be targeted in recipient countries in a manner that— (i)advances the rule of law;
 (ii)builds and strengthens civic institutions and trade capacity; (iii)addresses binding constraints to market-based economic growth;
 (iv)catalyzes private sector investment in key development areas, such as utilities, infrastructure, agriculture, health, and education;
 (v)promotes transparency and accountability among donors, governments, and citizens; and (vi)places recipient countries on a trajectory toward graduation from foreign assistance; and
 (E)should prioritize and better coordinate resources that support enhanced trade capacity and facilitate fairer and more sustainable trade with partner countries; and
 (2)United States development finance programs, which mobilize private capital to achieve development objectives and may soon outpace traditional grant-based assistance programs in terms of total capital investments, should—
 (A)be appropriately leveraged to complement, rather than replace, other forms of private capital; (B)drive inclusive, enduring economic growth; and
 (C)have stability and predictability by being provided a multi-year authorization. 3.Interagency mechanism to coordinate United States development programs and private sector investment (a)In generalThe President shall establish a primary interagency mechanism to coordinate United States development assistance programs carried out by Federal departments and agencies engaged in planning or providing such assistance overseas with the investment activities of the private sector.
 (b)DutiesThe interagency mechanism established under subsection (a) shall— (1)streamline the private-sector liaison, coordination, and investment promotion functions of such Federal departments and agencies;
 (2)facilitate the use of development and finance tools across such Federal departments and agencies to attract greater participation in development activities by the private sector; and
 (3)establish a single point of contact for entities in the private sector of the United States to pursue partnership opportunities with such Federal departments and agencies.
 (c)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter through 2022, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report evaluating the progress of the interagency mechanism in carrying out the duties described in subsection (b).
			4.Development strategies
 (a)In generalThe heads of Federal departments and agencies engaged in planning or providing United States development assistance overseas shall ensure that—
 (1)a rigorous analysis of the constraints to economic growth and investment within a country receiving such assistance guides any development strategy of the United States with respect to such country; and
 (2)the development strategies of the United States are coordinated with activities carried out by the private sector within countries receiving such assistance, to the greatest extent practicable and appropriate.
 (b)Matters To be includedEach analysis required under subsection (a)(1) shall include an identification and analysis of— (1)the constraints posed by inadequacies in critical infrastructure, the education system, the rule of law, the tax and investment codes, or the customs or regulatory regimes in the recipient country; and
 (2)the particular economic sectors, such as the agriculture, transportation, energy, education, or financial services sectors, that are central to achieving economic growth in the recipient country.
 (c)ResultsThe results of each analysis required under subsection (a)(1) shall be— (1)incorporated into any relevant development strategy, as defined in subsection (d); and
 (2)used to inform and guide the allocation of resources by Federal departments and agencies engaged in planning or providing United States development assistance overseas.
 (d)Development strategy definedIn this section, the term development strategy means any global, sectoral, or country development strategy of the United States and includes any integrated country strategy, regional or functional strategy, country development cooperation strategy, or mission strategic resource plan.
			